FILED
                            NOT FOR PUBLICATION                                MAR 26 2014

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KEVIN DAHLBERG,                                  No. 12-15346

              Petitioner - Appellant,            D.C. No. 1:11-cv-00967-LJO-DLB

  v.
                                                 MEMORANDUM*
BRENDA M. CASH, Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                      Argued and Submitted March 13, 2014
                            San Francisco, California

Before: WALLACE, McKEOWN, and GOULD, Circuit Judges.

       Kevin Dahlberg appeals from the district court’s denial of his petition for a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. We have jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253(a), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      First, Dahlberg argues that there was not sufficient evidence to support the

jury’s finding that he personally inflicted great bodily injury on Sergeant Kelly.

As to this issue, the California Court of Appeal ruled, as a matter of state law, that

the evidence was “sufficient to support a finding that [Dahlberg] both personally

inflicted and proximately caused Sergeant Kelly’s injuries.” People v. Dahlberg,

No. F058563, 2010 WL 4721346, at *11 (Cal. Ct. App. Nov. 22, 2010). In

reaching that conclusion, the state court relied on California law, stating that

“‘[m]ore than one person may be found to have directly participated in inflicting a

single injury.’” Id., quoting People v. Guzman, 91 Cal. Rptr. 2d 885, 887 (Ct. App.

2000). This conclusion is binding on us. See Bradshaw v. Richey, 546 U.S. 74, 76

(2005) (per curiam) (explaining that “a state court’s interpretation of state law . . .

binds a federal court sitting in habeas corpus”); Medley v. Runnels, 506 F.3d 857,

862 (9th Cir. 2007) (en banc) (following Bradshaw and explaining that a “federal

court [on habeas review] may not overturn a conviction [even if] the state court

misinterprets state law”). In light of Dahlberg’s participation in parking the van,

his sufficiency-of-evidence challenge fails under the standard set by Jackson v.

Virginia, 443 U.S. 307 (1979).

      Second, Dahlberg argues that the trial court violated his Sixth Amendment

right to present a defense when it precluded him from offering evidence and


                                           2
argument that a superseding cause absolved him of responsibility for the injuries to

Sergeant Kelly. As to this issue, the California Court of Appeal ruled that the trial

court had “correctly concluded that, as a matter of [state] law, [Sergeant Kelly’s]

conduct did not constitute a superseding cause of the accident that injured him.”

Dahlberg, 2010 WL 4721346, at *4. The state court based this conclusion on

California law, holding that if an “‘intervening cause is a normal and reasonably

foreseeable result of [the] defendant’s original act[,] the intervening act is

‘dependent’ and not a superseding cause, and will not relieve [the] defendant of

liability.’” Id. at *6, quoting People v. Cervantes, 29 P.3d 225, 233 (Cal. 2001).

Because Dahlberg had not “argue[d] or present[ed] any authority supporting the

conclusion that Sergeant Kelly’s conduct in this case was so extraordinary and

unforeseeable it could reasonably be deemed . . . [a] superseding cause of the

accident,” and because he “made no offer of proof of any evidence that was legally

sufficient to show a superseding cause,” the California Court of Appeal held that

the trial court had not erred as to this issue. Id. at *4-7. As with Dahlberg’s prior

claim, the state court’s interpretation of state law–in this case, state law defining a

“superseding cause”–is binding on us in habeas. Bradshaw, 546 U.S. at 76.

      Finally, Dahlberg argues that the trial court violated his Sixth Amendment

rights when it excluded evidence that no money was found in Dahlberg’s van when


                                           3
its contents were inventoried. As to this issue, the California Court of Appeal ruled

that there was “no competent evidence establishing that there had ever been any

money in the van in the first place,” which meant that the trial court had “properly

excluded as . . . irrelevant” testimony from a proffered witness that “no money was

found in the van.” Dahlberg, 2010 WL 4721346, at *8. Dahlberg fails to meet his

burden of showing that this ruling was contrary to, or an unreasonable application

of, clearly established federal law as determined by the Supreme Court of the

United States. See, e.g., Kemp v. Ryan, 638 F.3d 1245, 1261 (9th Cir. 2011).

      AFFIRMED.




                                          4